EXAMINER’S COMMENT

The present application is being examined under the pre-AIA  first to invent provisions.
In applicant’s RCE filed on 4/13/2021, claims 4 and 17 remain cancelled; no claims were amended; no claims were added. As a result, claims 1-3, 5-16, 18-20 are pending, of which claims 1, 8, and 14 are in independent form.
IDS
References cited in the IDS filed on 4/13/2021 is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2021 has been entered.

Allowable Subject Matter
Claims 1-3, 5-16, 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claims 1-3, 5-16, 18-20:
Prior art of record from IDS (Civic Technologies or Smith et al. (US 2017/0317833 A1) hereinafter Smith, Carter et al. (US 2007/0179834 A1) hereinafter Carter) teaches the following: Smith discloses, in particular in Fig. 2, 3, 12 and corresponding para. [0141]-[0145], deciding creation of a user account using provided user name and identification information at an attester in cooperation with numerous validators; Carter discloses attesting to online reputations where 1) a variety of reputation sources supply portions of reputation information about a principal, 2) the portions are aggregated and weighted to form a summary of reputation information, 3) the summary is then represented as an attestation.
However, in Smith, attestor 120 nor validators 130 contributing to an attestation score does not rely on a contact item in a contacts database (which is an address book in mobile devices.). In Carter, it’s not clearly discussed that the attestation is based on matching the user name and user identifying information against contact item in the contacts database.
Scruby (US 2019/0149539 A1) discloses secure authentication of a first device through attestation by one or more other devices where 1) a server used to authenticate the first device transmits, to the first device, a request for attestation of the first device by one or more other devices; 2) user of the first device may attempt to find a user of a second device to attest to the identity of the first device and/or the user of the first device; 3) once the user of the second device attests to the identity of the first device and/or the user of the first device, the server device may receive, from the second device, an indication of the attestation; 4) based on the attestation, the server device may grant, to the first device, access to one or more services associated with the server device.
Scruby selects the one or more devices to attest to the user name and the identifying information by the user being attested to and the matching of the user name and the identifying information is not based on using contacts database.
Boodaei (US 2016/0112369 A1) teaches validating a pair of phone number and person's name, which comprises: (a) a logical unit at a provider's server which is configured to receive said pair, and to determine based on a number of full matches or partial matches of said pair within as many as possible individual contact lists of respective mobile devices whether the pair is valid or not; and (b) a module within 
Boodaei uses contacts list at each mobile device of a plurality of mobile devices to match the name and/or phone number and to use the match reports in generating a validation decision of the pair of phone number and person’s name.
The examiner notes that the above references does not teach at least the following limitation – “wherein the attestation score for the entity associated with the computing device is generated based on at least one positive attestation from at least one other computing device, and wherein the at least one other computing device generated the positive attestation upon finding a name and identifying information for the entity in a contact item in a contacts database stored on or accessible to that at least one other computing device.” It is noted that the computing device receiving the user name and identifying information for attestation is also being attested to by at least one other computing device using a name and identifying information for the entity associated with the computing device. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Examiner, Art Unit 2497